Citation Nr: 1614847	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-47 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus Type II and/or non-small cell carcinoma of the lung.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus Type II and/or non-small cell carcinoma of the lung.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board remanded the Veteran's claims for further development in March 2013, January 2014, September 2014, and October 2015.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in September 2010.  He and his spouse also provided testimony at a Board hearing held before the undersigned Veterans Law Judge sitting at the RO in November 2012.  Transcripts of both hearings are associated with the electronic claims file.

As noted in the October 2015 remand, the Veteran's appeal previously included a claim for service connection for a heart condition.  In a rating decision dated December 2014, the Agency of Original Jurisdiction (AOJ) granted service connection for a heart condition involving non-ischemic cardiomyopathy and atrial fibrillation.  The Board finds that the December 2014 award of service connection for non-ischemic cardiomyopathy and atrial fibrillation constitutes a full award of the benefits sought on appeal and, thus, terminated the appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected diabetes mellitus Type II and/or lung cancer.

2.  Obstructive sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by the Veteran's service-connected diabetes mellitus Type II and/or lung cancer.


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  With regard to the Veteran's claims for service connection for hypertension and obstructive sleep apnea, two January 2010 letters, sent prior to the initial unfavorable decision issued in May 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Veteran's service treatment and personnel records, as well as his post-service VA and non-VA treatment records, have been obtained and considered.  Thus, there does not appear to be any additional, outstanding records that have not been requested or obtained.  

Additionally, during the pendency of this appeal, the Veteran was afforded VA examinations in May 2010 and July 2013.  Furthermore, in September 2013, March 2014, October 2014, December 2014, June 2015, and October 2015, addendum opinions were obtained.  With regard to the Veteran's claim for service connection for hypertension, the Board finds that the December 2014 and June 2015 VA medical opinions are adequate to decide the claim as they are predicated on a complete review of the record, to include his service treatment records, his private treatment records, and the lay statements of record, and they provide a complete rationale.  Furthermore, the opinions offer a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").

Similarly, with regard to the Veteran's claim for obstructive sleep apnea, the Board finds that the October 2015 addendum opinion is adequate to decide the claim as it is predicated on a complete review of the record, to include his service treatment records, his private treatment records, and the lay statements, and it provides a complete rationale.  Furthermore, the opinion offers a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

The Veteran also offered testimony before a DRO during a hearing at the RO in September 2010.  Additionally, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the September 2010 and November 2012 hearings, the DRO and undersigned Veterans Law Judge, respectively, noted the issues on appeal.  Furthermore, the hearings focused on the Veteran's contentions with regard to why he believed that service connection was warranted for his hypertension and obstructive sleep apnea as secondary to his diabetes mellitus and/or lung cancer.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board has remanded the Veteran's claims four times, most recently in October 2015, for further development, to include obtaining adequate opinions as to the etiology of the Veteran's hypertension and obstructive sleep apnea.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the DRO and, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided herein based on the current record.

Finally, as noted above, the Veteran's claims have been remanded a number of times.  In March 2013, the Board directed that the Veteran be provided the opportunity to identify any outstanding records pertinent to his claims on appeal, and that he be scheduled for an examination to address the nature and etiology of his hypertension and obstructive sleep apnea.  Thereafter, the AOJ was to readjudicate the Veteran's claims, and the readjudication was to reflect consideration of 38 U.S.C.A. § 1154(b), which pertains to disorders incurred during combat service. In January 2014, the Board found that the July 2013 examiner failed to address all of the evidence pertinent to the Veteran's claims for service connection and, as such, remanded for an addendum opinion.  Furthermore, the Board found that the AOJ's readjudication failed to reflect consideration of 38 U.S.C.A. § 1154(b).  In the September 2014 remand, the Board found that there had not been substantial compliance with the January 2014 remand due to the fact that the examiner once again failed to address the medical evidence highlighted by the Board pertaining to the Veteran's hypertension and obstructive sleep apnea; thus new opinions were necessary.  Additionally, the AOJ's readjudication once again failed to reflect consideration of 38 U.S.C.A. § 1154(b).  Finally, in October 2015, the Board found that the December 2014 and June 2015 opinions failed to reflect consideration of the articles related to obstructive sleep apnea and its relationship to diabetes mellitus.  Additionally, the Board found that AOJ's readjudication once again failed to reflect consideration of 38 U.S.C.A. § 1154(b).  In response to the October 2015 remand, the AOJ obtained an addendum opinion from the examiner that provided the December 2014 and June 2015 opinions addressing the nature and etiology of the Veteran's obstructive sleep apnea.

With regard to the Veteran's claims for service connection for hypertension and obstructive sleep apnea, the Board finds that there was substantial compliance with the September 2014 and October 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, as it relates to the September 2014 remand, the AOJ obtained medical opinions in December 2014 and June 2015 that address the nature and etiology of his hypertension.  Those opinions reflect consideration of his pertinent medical history, as well as his post-service treatment records including the December 2010 statement from Dr. M.J.S. and the April 2013 and September 2013 letters from Dr. L.D.W.

Furthermore, as it relates to the October 2015 remand, the Board finds that the October 2015 addendum opinion adequately addresses the etiology of the Veteran's obstructive sleep apnea, including consideration of the articles submitted by the Veteran discussing the relationship between diabetes mellitus and obstructive sleep apnea.  The Board notes that, while the November 2015 supplemental statement of the case did not cite or reflect consideration of 38 U.S.C.A. § 1154(b), the Board finds that further remand is not necessary since the Veteran has consistently argued entitlement to service connection for both hypertension and obstructive sleep apnea only on a secondary basis and have not alleged that such are the result of any instance of his combat service.  Thus, application of 38 U.S.C.A. § 1154(b) is not appropriate in this context.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Accordingly, the Board finds that there has been substantial compliance with the September 2014 and October 2015 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, supra.  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims for service connection for hypertension and obstructive sleep apnea.

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as hypertension listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran maintains that service connection is warranted for hypertension as secondary to his service-connected diabetes mellitus.  See November 2012 Hearing Transcript, Pg. 2-5.  Alternatively, during the November 2012 hearing, the Veteran's representative raised the possibility that the Veteran's hypertension was secondary to the residuals of his service-connected lung cancer.

With regard to the claim for service connection for obstructive sleep apnea,  the Veteran alleges that his obstructive sleep apnea is secondary to his service-connected lung cancer.  See November 2012 Hearing Transcript, Pg. 13.  Alternatively, the record has raised the issue of whether the Veteran developed obstructive sleep apnea as secondary to service-connected diabetes mellitus, including weight gain.  See June 2010 Notice of Disagreement.

The Veteran has not contended, and the evidence does not show, that hypertension and sleep apnea had their onset during service, within one year of separation from service, or are otherwise causally related to the Veteran's military service, to include any instance of his combat service in Vietnam.  With regard to hypertension, the Board is cognizant that, while VA has not conceded a relationship between such disease and herbicides, the Update 2012 from the National Academy of Sciences indicated that evidence suggests an association between exposure to herbicides and hypertension, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  In the instant case, the Board finds that an opinion with regard to such matter is not necessary since, as will be discussed below, the Veteran's hypertension has been diagnosed as essential and, despite the numerous opinions previously obtained, there is no suggestion, to include by way of the Veteran, that his hypertension is related to his herbicide exposure.  In fact, the May 2010 VA examiner determined that the Veteran's hypertension was not likely a result of Agent Orange/diabetes mellitus.

Furthermore, the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to hypertension or sleep apnea.  Furthermore, the record does not show diagnoses of hypertension until March 2002 and sleep apnea until December 2009.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, as noted previously, the Veteran claims that hypertension and sleep apnea are secondary to diabetes mellitus Type II and/or lung cancer.

In this regard, during his Board hearing, the Veteran specifically stated that he was diagnosed with hypertension after diabetes mellitus was diagnosed.  See November 2012 Hearing Transcript Pg. 2-3.  A December 2009 letter from Dr. E.M. notes that the Veteran was diagnosed with diabetes mellitus in March 2001.  The physician indicated that the Veteran was treatment with a restricted diet.  The physician noted that hypertension developed in March 2002.  

Also during his Board hearing, the Veteran stated that, while he had always had trouble sleeping, after he underwent surgery to remove half of his lung due to his service-connected lung cancer, his sleeping had worsened and he developed sleep apnea.  The Veteran's treatment records show that he underwent a lobectomy in May 2006.  A December 2009 private treatment record notes that a recent sleep study demonstrated moderate obstructive sleep apnea with oxygen desaturations during sleep.  In his January 2010 claim, the Veteran's stated that he developed sleep apnea after he was diagnosed with diabetes mellitus in 2001.  

In May 2010, the Veteran underwent a VA diabetes mellitus examination.  With regard to the Veteran's hypertension, the examiner noted that diabetes mellitus was diagnosed in 2000, and that high blood pressure was diagnosed in 2001.  The examiner also noted that the Veteran lobectomy in May 2006 and subsequent chemotherapy treatments, and his diagnosis of obstructive sleep apnea in October 2009.  The examiner opined that the Veteran's hypertension was not likely a result of his diabetes mellitus.  The examiner also opined that obstructive sleep apnea had no medical relationship with diabetes mellitus and was not likely a result of such.  Because the examiner did not review the Veteran's claims folder, and because the May 2010 did not clearly address the Veteran's hypertension and obstructive sleep apnea, in March 2013, the Board remanded the Veteran's claims for a new examination.  The Board also notes that the examination failed to address whether the Veteran's service-connected disabilities aggravated his hypertension or obstructive sleep apnea.  See Allen, supra.

In June 2010, the Veteran submitted a number of internet articles that suggest a relationship between diabetes mellitus and obstructive sleep apnea.  While acknowledging common risk factors amongst diabetes mellitus and obstructive sleep apnea, the articles indicated that there may be a potential link between diabetes mellitus and obstructive sleep apnea.  For example, one of the article notes that diabetes mellitus can cause sleep disturbances, that sleep disordered breathing was associated with insulin resistance and glucose intolerance, and that studies have shown an increase risk of obstructive sleep apnea in individuals with metabolic syndrome.

During his September 2010 DRO hearing, the Veteran stated that, after he was diagnosed with diabetes mellitus, he was diagnosed with hypertension.  See September 2010 DRO Hearing Transcript, Pg. 2.  The Veteran alleged that, after undergoing his lobectomy in May 2006, he had to get an adjustment on his sleep apnea machine.  Id. at 2.  Furthermore, the Veteran alleged that the weight gain he sustained as a result of his service-connected diabetes mellitus caused his sleep apnea.  Id. at 3.

In July 2013, the Veteran underwent a new examination.  The examiner diagnosed the Veteran with obstructive sleep apnea and hypertension, but noted that the claims file was not available for review.  With regard to the Veteran's obstructive sleep apnea, the examiner opined that it was less likely than not that his obstructive sleep apnea was related to or aggravated by his service-connected diabetes mellitus or lung cancer.  The examiner stated that there was no medical evidence suggesting a relationship between obstructive sleep apnea and diabetes mellitus or lung cancer.  With regard to the Veteran's hypertension, the examiner noted that the Veteran was diagnosed with hypertension in 2001 with no evidence of secondary hypertension.  The examiner opined that hypertension was less likely than not due to or aggravated by the Veteran's diabetes mellitus or lung cancer.  Again, the examiner stated that there was a lack of medical evidence supporting a relationship between hypertension and either diabetes mellitus or lung cancer.  No further explanation was provided.  In September 2013, the July 2013 examiner reiterated her opinion.

In January 2014, the Board remanded the Veteran's claims for an addendum opinion because the July 2013 examiner failed to address a December 2010 statement from Dr. M.J.S. as well as the internet articles submitted by the Veteran.  An addendum opinion was obtained in March 2014.  The examiner opined that it was less likely than not that the Veteran's hypertension and sleep apnea  were proximately cause or aggravated by his service-connected diabetes mellitus or lung cancer.  

With regard to the Veteran's hypertension, the examiner reasoned that hypertension did not manifest in the presence of diabetes mellitus with diabetic nephropathy.  Furthermore, the examiner stated that, although the Veteran showed evidence of diabetic nephropathy, his hypertension remained largely controlled with no evidence showing any sort of aggravation.  Furthermore, the examiner stated that there was no medical evidence supporting a relationship between hypertension and lung cancer.

With regard to the Veteran's sleep apnea, the examiner reasoned that there was a lack of medical evidence to support any relationship between obstructive sleep apnea and diabetes mellitus and/or the lobectomy the Veteran received as a result of his service-connected lung cancer.  The examiner cited a study that found "[m]inimal alteration of pulmonary function after lobectomy of lung cancer patients with chronic obstructive pulmonary disease."  The examiner noted that the Veteran did suffer from chronic obstructive pulmonary disease and determined that his obstructive sleep apnea was most likely related to that.

In September 2014, the Board remanded the Veteran's claims again, finding that the July 2013 examiner once again failed to address the December 2010 statement from Dr. M.J.R. and the articles submitted by the Veteran.  The Board specifically requested that an examiner other than the July 2013 examiner provide the requested opinion.  In September 2014 and October 2014, the July 2013 VA examiner reiterated her opinion.  Because the Board requested that an examiner other that the July 2013 examiner provide the requested opinion, the AOJ obtained another addendum opinion in December 2014.  

With regard to the Veteran's hypertension, the December 2014 examiner noted that the Veteran's claims file was reviewed, including the December 2010 statement from Dr. M.J.S., the April and September 2013 statements from Dr. L.D.W., along with the rest of the evidence pertaining to the his hypertension had been reviewed.  The examiner opined that it was less likely than not that the Veteran's hypertension was proximately caused by, or aggravated beyond its natural progression by, the Veteran's lung cancer or diabetes mellitus.  With regard to the Veteran's lung cancer, the examiner noted that there was no evidence that chemotherapy and external radiation therapy caused hypertension.  The examiner noted that the Veteran had documented hypertension prior to his cancer treatment.  Also the examiner noted that the Veteran's treatment record showed that his hypertension was under good control with no evidence of aggravation following his lobectomy and cancer treatment.  As to the increase in Veteran's medication, the examiner noted that such was required in order to control his heart disorder.  With regard to why the Veteran's hypertension was not secondary to his diabetes mellitus, the examiner reasoned that the Veteran was diagnosed with essential hypertension in 2001 and, at that time, there was no evidence of secondary high blood pressure and the Veteran's renal function was normal.  Furthermore, the examiner noted that there was no evidence of aggravation as the Veteran's hypertension was under good control.

As to the Veteran's obstructive sleep apnea, the examiner opined that it was less likely than not that such disorder was caused by his diabetes mellitus.  The examiner reasoned that the articles submitted by the Veteran only noted similar risk factors shared between obstructive sleep apnea and diabetes mellitus, including obesity.  The examiner stated that diabetes mellitus did not cause obstructive sleep apnea.  Instead, the examiner noted that patients with obstructive sleep apnea were at an increased risk of developing diabetes mellitus due to developing hypoxemia, which was thought to contribute to insulin resistant and beta cell dysfunction.  Overall, the examiner stated that there was no evidence to support the Veteran's contention that his obstructive sleep apnea was caused or aggravated by his service-connected diabetes mellitus.

In June 2015, the December 2014 examiner reiterated her opinion and rationale as to why the Veteran's hypertension was not secondary to his service-connected diabetes mellitus or lung cancer.  As to why the Veteran's obstructive sleep apnea was not secondary to his service-connected diabetes mellitus or lung cancer, the December 2014 examiner reiterated her opinion and supplemented her rationale by stating that the most common cause for obstructive sleep apnea was being overweight associated with excess soft tissue of the throat and mouth that caused the air ways to be blocked.

In October 2015, the Board remanded the Veteran's claims again, requesting that the December 2014 specifically address the articles that discussed how obstructive sleep could be caused by diabetes mellitus.  The Board also requested that the examiner address the Veteran's contention that his service-connected diabetes mellitus led to weight gain that, in turn, led to his development of obstructive sleep apnea. Later that month, the December 2014 examiner provided a summary of the internet articles discussing a relationship between diabetes mellitus and obstructive sleep apnea.  The examiner reiterated her opinion that the Veteran's obstructive sleep apnea was not secondary to his service-connected diabetes mellitus or lung cancer.  With regard to the Veteran's claim involving weight gain, the examiner noted that, while obesity likely contributed to his diabetes mellitus and obstructive sleep apnea, there was no evidence of any weight gain as a result of the oral treatment the Veteran was taking for diabetes mellitus.  With regard to the internet articles, the examiner noted that, although the studies suggested an association between diabetes mellitus and obstructive sleep apnea, they have not shown causality and that further studies were necessary to determine the link.  Furthermore, the examiner opined that the Veteran's obstructive sleep apnea was also not secondary to his service-connected lung cancer since the medical evidence did not show any association between the two conditions.  Overall, the examiner stated that obstructive sleep apnea was a condition in which loose, floppy tissue in the throat blocks the passage of air during relaxation of sleep, and that it had no nexus to the either Veteran's diabetes mellitus or lung cancer.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hypertension and obstructive sleep apnea.  In this regard, the Board places great probative weight on the December 2014 examination report, as well as the June and October 2015 addendum opinions that concluded that neither the Veteran's obstructive sleep apnea nor his hypertension was secondary to his service-connected diabetes mellitus or lung cancer.  The Board finds that, collectively, the December 2014 VA examination report, the June 2015 addendum opinion, and the October 2015 addendum opinion clearly reflect consideration of the Veteran's private treatment records, including the December 2010 statement from Dr. M.J.S., and the April and September 2013 statements from Dr. L.D.W., the internet articles submitted by the Veteran that discuss the relationship between diabetes mellitus and obstructive sleep apnea, as well as the article lay statements record, including his statements concerning the onset of symptoms, and provides a complete rationale supported by the evidence of record.  Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the greatest probative weight to the December 2014, June 2015, and October 2015 opinions.

Moreover, no medical evidence of record refutes the December 2014 examination report and the June and October 2015 addendum opinions.  In this regard, none of the Veteran's post-service treatment records, including his private treatment records, suggest that his hypertension or obstructive sleep apnea were caused or aggravated by his service-connected diabetes mellitus or lung cancer.

The Board notes that, while the various articles submitted by the Veteran discuss the relationship between diabetes mellitus and obstructive sleep apnea, they contain no information specific to this Veteran's obstructive sleep apnea and, hence, are not dispositive of his claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the Veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

Furthermore, while the Veteran contends that his hypertension and obstructive sleep apnea are related to his service-connected diabetes mellitus and/or lung cancer, he is not competent to opinion on such complex medical questions.  Specifically, where the determinative issue is one of medical causation or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation/aggravation of hypertension or obstructive sleep apnea involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination as to whether his hypertension or obstructive sleep apnea is secondary to his service-connected diabetes mellitus or lung cancer requires a specialized understanding of the medical nature and pathology of these disorders, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, the Veteran's opinion is afforded no probative value.

Therefore, based on the foregoing, the Board finds that service connection for either hypertension or obstructive sleep apnea as secondary to the Veteran's service-connected diabetes mellitus and/or lung cancer is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.

Service connection for obstructive sleep apnea is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


